DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.        In an amendment dated, October 20, 2021, claim(s) 1 is/are amended and claim(s) 9-11 are newly added. Currently claims 1-11 are presented and pending.

Response to Arguments
3.        Applicant's arguments filed October 20, 2021, have been fully considered but they are not persuasive. 
         In the remarks filed on October 20, 2021, applicant argues prior art of record fails to disclose claimed limitation of independent claim; however the office respectfully disagrees. Has shown in (Fig 4, 7c, 9, 11, 12 and Par 0239, 0330, 0335) discloses display panel includes a touch sensor (a contact sensor device) that overlaps with a display portion; thus, the display panel can be called a touch panel (an input/output device). Wherein said touch panel is divided into plurality of regions that are controller/driven independently.  In a folded state the touch display device the first region 230(1) of the display portion is on the outer side and use by the user (see FIG. 7C). The touch panel disposed on the display panel can be operated with the thumb of the hand supporting it. Thus, a display device that can be operated with one hand in a folded state can be provided. In other words one regions of touch panel is operated in a folded state when the other region is not driven (i.e. operated/driven separately). Thus the two regions of touch panel are driven separately using separate signal for each regions. Therefore, prior art of record discloses claimed limitation of independent claim. Furthermore, newly added claimed limitation are discloses in prior art of record and in further view of newly discloses prior art.
        In the interest of expediting prosecution but not relied upon in the current rejection, however prior art Caskey et al (2010/0064536) that is pertinent art discloses foldable touch screen having first and second region that are driven using first and second driving unit through the first and second signal input. 

Claim Rejections - 35 USC § 102

4.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.        The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


        Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1)/ 102(a)(2) as being anticipated  by Hirakata et al (PG Pub NO 2015/0035777).

As in claim 1, Hirakata et al discloses an electronic device [(Fig 1, 7 and Par 0045) discloses display device], comprising: 
a display unit comprising a substrate (Fig 1, 4,  7 item 230 & substrate 201 and Par 00113 and Fig 13) discloses foldable display portion 230 includes substrate 203/201; 
a touch unit disposed on the substrate and comprising a first region and a second region (Fig 7, 11 and Par 0239, 0330) discloses display portion is provided with a touch panel with different regions (i.e. first region (230-1) and second region (203-2));
a first signal input electrically connected to the first region, a second signal input electrically connected to the second region; (Fig 4 items 232S(1) & 232S(2); Fig 17 and Par 0157-0158) discloses first driver circuits and second driving circuit that are electrically connected to first and second region respectively.
 and a driving unit, wherein the first region is driven by the driving unit through the first signal input, and the second region is driven by the driving unit through the second signal input. (Fig 4, 17, 18 item 232 and Par 0118) discloses first region (230(1)) and the second region (230(2)) are separately driven by the first and second driving circuit (232)

As in claim 2, Hirakata et al discloses the electronic device of claim 1, wherein the driving unit comprises a first driving circuit and a second driving circuit, the first region is driven by the first driving circuit and the second region is driven by the second driving circuit. (Fig 4 item 232(1) & 232(2)) and Par 0118) discloses first driving circuit (232(1) )and a second driving circuit (232(2)), the first region (230(1)) is driven by the first driving circuit and the second region  (230(2)) is driven by the second driving circuit.

As in claim 3, Hirakata et al discloses the electronic device of claim 1, wherein one of the first region and the second region is on and the other is off. (Fig 7C and Par 0240) discloses the second region 230(2) that is hidden from a user in a folded state is not driven in a folded stat (i.e. off)

As in claim 4, Hirakata et al discloses the electronic device of claim 1, wherein the first region and the second region are both on or off. (Fig 7 and Par 0232-0242) discloses said display being in open state or folded state wherein the first region and the second region are both on or off.

As in claim 5, Hirakata et al discloses the electronic device of claim 1, wherein the display unit is foldable and has a folding axis. (Fig 7 and 9)

As in claim 6, Hirakata et al discloses the electronic device of claim 5, wherein the folding axis is disposed between the first region and the second region in a top view direction of the electronic device. (Fig 7 and 9)

As in claim 7, Hirakata et al discloses the electronic device of claim 1, wherein the first region and the second region both comprise a plurality of touch electrodes. (Fig 7, 11-13 and Par 0330, 0366, 0360 and 0371-0376) discloses first region and the second region both comprise a plurality of touch electrodes (591, 592)

As in claim 8, Hirakata et al discloses the electronic device of claim 1, wherein the first region and the second region are driven by the driving unit in sequence. (Fig 4, 6, 17, 18 item 232 and Par 0118) discloses first region and the second region are driven by the driving unit in sequence depending display state.

As in claim 9, Hirakata et al discloses the electronic device of claim 5, wherein the electronic device comprises a foldable region capable of being folded along the folding axis, the foldable region overlaps the substrate, the first region is located at a side of the folding axis, and the second area R2 is located at another side of the folding axis. (Fig 7-9) discloses said electronic device having foldable region capable of being folded along the folding axis wherein foldable region overlaps the substrate, the first region is located at a side of the folding axis, and the second area is located at another side of the folding axis.

As in claim 10, Hirakata et al discloses the electronic device of claim 9, wherein a spacing is included between the first region and the second region at the foldable region. (Fig 7-9) discloses spacing (i.e. connection member 13b/230(1)s) included between the first region and the second region at the foldable region.
Claim Rejections - 35 USC § 103
7.        In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


9.        Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirakata et al (PG Pub NO 2015/0035777) in view of Ahn et al (PG Pub NO 2019/0237532)

As in claim 11, Hirakata et al discloses the electronic device of claim 10, wherein the electronic device has a radius of curvature [(Fig 9A) discloses electronic device having radius of curvature], but fails to disclose the spacing is lower than π multiplied by the radius of curvature. However Ahn et al (Fig 1-9 and Par 0056-0059) discloses determining the spacing of the folding region between first and second region wherein the spacing is lower than π multiplied by the radius of curvature (e.g. d2< πR). Therefore it would have been obvious to an ordinary skill person in the art at the time of the filing to modify Hirakata et al foldable display having radius of curvature of with the teaching of Ahn et al wherein the spacing of the foldable region that is disposed between the first region and the second region can be determined using said equation in order to prevent the bending portion of the display panel from being damaged during folding operation. 

Conclusion
10.         Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENYAM KETEMA whose telephone number is (571)270-7224.  The examiner can normally be reached on 9AM-5PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BENYAM KETEMA/Primary Examiner, Art Unit 2626  
         12/28/2021